     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.22 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCO JAVIER MOTA,                             Case No.: 3:20-cv-1863-LAB-RBM
     Booking #19742313,
12
                                       Plaintiff,       ORDER
13
                         vs.                            1) GRANTING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15   JASON WHITE; JOSEPH                                (ECF No. 2);
16   PUTULOWSKI; KAIKO,
                                                        2) DISMISSING CLAIMS AND
17                                  Defendants.         DEFENDANTS PURSUANT TO 28
                                                        U.S.C.
18
                                                        § 1915(e)(2)(B)(ii) AND 28 U.S.C. §
19                                                      1915A(b);
20
                                                        AND
21
                                                        3) STAYING CASE
22
23
24
25         Francisco Javier Mota (“Plaintiff”), currently incarcerated at San Diego County
26   Sheriff’s Department’s Vista Detention Facility (“VDF”), and proceeding pro se, filed this
27   civil rights action pursuant to 42 U.S.C. Section 1983. (See Compl, ECF No. 1.) Plaintiff
28   did not prepay the civil filing fee required by 28 U.S.C. Section 1914(a) at the time he
                                                    1
                                                                              3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.23 Page 2 of 10



 1   submitted his Complaint, but instead has filed Motion to Proceed In Forma Pauperis
 2   (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 2.)
 3   I.     Motion to Proceed In Forma Pauperis
 4          All parties instituting any civil action, suit or proceeding in a district court of the
 5   United States, except an application for writ of habeas corpus, must pay a filing fee of
 6   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 7   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 8   Section 1915(a).       See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 9   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
10   granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
11   “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
12   F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
13   dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
14   Cir. 2002).
15          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
16   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
17   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
18   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
19   trust account statement, the Court assesses an initial payment of 20% of (a) the average
20   monthly deposits in the account for the past six months, or (b) the average monthly balance
21   in the account for the past six months, whichever is greater, unless the prisoner has no
22   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
23   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
24   month’s income, in any month in which his account exceeds $10, and forwards those
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Oct. 1, 2019)). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                            3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.24 Page 3 of 10



 1   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
 2   136 S. Ct. at 629.
 3         In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
 4   account statement pursuant to 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
 5   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity, as
 6   well as the attached prison certificate verifying his available balances. (See ECF No. 9, at
 7   6-8.) These documents show that Plaintiff carried an average monthly balance of
 8   $100.00 and had average monthly deposits to his trust account of $30.00 for the six
 9   months preceding the filing of this action, Plaintiff had an available balance of just
10   $10.68 at the time of filing. (See id.)
11         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
12   declines to impose the initial partial filing fee pursuant to 28 U.S.C. Section 1915(b)(1)
13   because his prison certificate indicates he may currently have “no means to pay it.” See 28
14   U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
15   bringing a civil action or appealing a civil action or criminal judgment for the reason that
16   the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
17   Taylor, 281 F.3d at 850 (finding that 28 U.S.C. Section 1915(b)(4) acts as a “safety-valve”
18   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to
19   the lack of funds available to him when payment is ordered.”). Instead, the Court directs
20   the Watch Commander of VDF, or his designee, to collect the entire $350 balance of the
21   filing fees required by 28 U.S.C. Section 1914 and to forward them to the Clerk of the
22   Court pursuant to the installment payment provisions set forth in 28 U.S.C. Section
23   1915(b)(1).
24   II.   Sua Sponte Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
25         1915A(b)
26         A. Standard of Review
27         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
28   answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
                                                   3
                                                                               3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.25 Page 4 of 10



 1   these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion
 2   of it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
 3   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 4   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
 5   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
 6   ensure that the targets of frivolous or malicious suits need not bear the expense of
 7   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler
 8   v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 9           “The standard for determining whether a plaintiff has failed to state a claim upon
10   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal Rule
11   of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
12   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
13   Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the familiar
14   standard applied in the context of failure to state a claim under Federal Rule of Civil
15   Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
16   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
17   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
18   1121.
19           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
20   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
21   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
22   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
23   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
24   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
25   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
26           B. Plaintiff’s Factual Allegations
27           Plaintiff alleges that Defendants—Escondido Police Officers White and
28   ///
                                                    4
                                                                                 3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.26 Page 5 of 10



 1   Putulowski, 2 and a police service dog, Kaiko—violated his Eighth Amendment and
 2   Fourteenth Amendment rights when they used excessive force to arrest Plaintiff on April
 3   23, 2019. (See Compl. at 3, 8.)
 4          Defendants responded to a report that Plaintiff was wandering around an isolated
 5   lot in Escondido in his vehicle. (See Compl. at 5.) Defendant White was the first to
 6   arrive and identified Plaintiff as the driver. (See id.) Shortly thereafter, Defendant
 7   Putulowski arrived with his service dog, Defendant Kaiko. (See id.) Although Plaintiff
 8   does not allege the details of the events that followed in his Complaint, in the course of
 9   arresting Plaintiff, Defendant White allegedly fired a “shotgun or non[-]lethal projectile
10   round [at] Plaintiff,” which caused injuries. (See id. at 3.) Plaintiff alleges that he was
11   hit by five beanbag rounds. (See id.) Subsequently, Defendant Putulowski released
12   Defendant Kaiko, who “bit and [tore Plaintiff’s] left for[e]arm,” causing scarring and
13   nerve damage, among other injuries. (See id.) Plaintiff alleges that he was unarmed and
14   collapsed in his car through the entire incident. (See id.)
15          Plaintiff seeks $1 million each in compensatory and punitive damages, and
16   dismissal with prejudice of the pending state charges against him. (See id. at 4.)
17          C. Analysis
18              1. Claims against Defendant Kaiko
19          Plaintiff’s claims against Defendant Kaiko be dismissed. Because liability under
20   Section 1983 is limited to “person[s]” who violate constitutional rights under color of
21   state law, see 42 U.S.C. § 1983, a dog is not a proper defendant in a Section 1983 case.
22   See Stuart v. Mills, No. CV 16-02158-GHK (RAO), 2016 WL 8738859, at *1 (C.D. Cal.
23   Sept. 21, 2016) (“A dog is not a proper defendant in litigation under § 1983.” (collecting
24
25
     2
26     The Court’s docket currently identifies Defendant Putulowski as Defendant “Pulutowski,” and Plaintiff
     appears to use the two spellings interchangeably. (See Compl. at 2-3.) According to the police reports
27   attached as exhibits to Plaintiff’s Complaint, however, the Court finds the correct spelling is
     “Putulowski.” (See id. at 5.) Accordingly, the Court DIRECTS the Clerk of the Court to correct the
28   spelling of Defendant Putulowski’s name on the docket.
                                                        5
                                                                                       3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.27 Page 6 of 10



 1   cases)); see also Rodriguez v. Police Dog Kubo, No. 1:11cv01371 LJO DLB, 2011 WL
 2   3687608, at *2 (E.D. Cal. Aug. 23, 2011) (“A police dog is not a ‘person’ subject to
 3   liability under § 1983.”). Accordingly, Plaintiff’s claims against Defendant Kaiko are
 4   dismissed for failure to state a claim upon which relief may be granted. See 28 U.S.C. §
 5   1915(e)(2)(B)(ii); 28 U.S.C. 1915A(b). While the Court would ordinarily grant Plaintiff
 6   leave to amend in light of his pro se status, the Court finds that granting leave to amend
 7   with respect to Defendant Kaiko would be futile. See Lopez, 203 F.3d at 1127.
 8   Accordingly, the claims against Defendant Kaiko are dismissed without leave to amend.
 9             2. Younger Abstention
10         Federal courts must abstain from interfering with pending state court proceedings
11   absent extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 53-54 (1971).
12   In fact, “federal-court abstention is required” when there is a “parallel, pending state
13   criminal proceeding.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). “A
14   court may consider sua sponte whether Younger abstention should be invoked at any
15   point in the litigation.” Renteria v. San Diego Police Dep’t, No. 19-cv-00952-BAS-JLB,
16   2019 WL 2436565, at *4 (S.D. Cal. June 11, 2019) (citing H.C. ex rel. Gordon v. Koppel,
17   203 F.3d 610, 613 (9th Cir. 2000)) (citations omitted)
18         Younger abstention is appropriate when three conditions are satisfied: (1) state
19   criminal proceedings are ongoing, (2) those proceedings implicate important state
20   interests, and (3) state proceedings provide an adequate opportunity to raise federal
21   questions. See Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423,
22   432 (1982). “[O]nce the three Middlesex elements are satisfied, the court does not
23   automatically abstain, but abstains only if there is a Younger-based reason to abstain—
24   i.e., if the court’s action would enjoin or have the practical effect of enjoining, ongoing
25   state court proceedings.” AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1149 (9th
26   Cir. 2007) (emphasis in original) (citing Gilbertson v. Albright, 381 F.3d 965, 978 (9th
27   Cir. 2004)).
28         As currently alleged, the three conditions for Younger abstention are satisfied.
                                                   6
                                                                               3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.28 Page 7 of 10



 1   First, Plaintiff alleges that his state criminal case is ongoing, and he requests that this
 2   Court order that the criminal charges against him be “[d]ismiss[ed] . . . with prejudice no
 3   refile [sic].” (Compl. at 4.) Second, the criminal proceedings against Plaintiff implicate
 4   the State’s important interests in enforcing its criminal laws. See Sprint, 571 U.S. at 72.
 5   Third, there is no procedural bar to Plaintiff raising claims of excessive force in his state
 6   criminal proceedings. See Voychuk v. California, No. 2:05CV2007-MCE-GGH, 2006
 7   WL 738796, at *2 (E.D. Cal. Mar. 22, 2006) (concluding that state proceedings provided
 8   an adequate opportunity to raise federal questions regarding excessive force (citing
 9   People v. Olguin, 119 Cal. App. 3d 39, 46 (1981))).
10          As mentioned, however, Younger abstention is not always required when these
11   three conditions are satisfied. Abstention is nevertheless required in this case because
12   evaluating Plaintiff’s excessive force claims at this time would have the practical effect
13   of intruding on the criminal proceedings against Plaintiff. According to the San Diego
14   County Sheriff’s Department’s website, Plaintiff faces pending charges for, among other
15   things, Obstructing an Executive Officer in violation of California Penal Code Section
16   69. See
17   https://apps.sdsheriff.net/wij/wijDetail.aspx?BookNum=%2f8aC4KmgTXRE92t3sL2%2f
18   %2byg7tQvQY4q%2f6PcGlcD2t%2fo%3d (last accessed November 30, 2020). 3 As
19   other courts have recognized, Younger abstention is warranted when a plaintiff asserts
20   Section 1983 claims of excessive force related to their arrest in federal court while
21   simultaneously facing pending criminal charges of resisting arrest or a similar offense in
22   state court. See, e.g., Jones v. Cnty. of Contra Costa, No. 13-cv-05552-TEH, 2014 WL
23   1411205, at *3 (N.D. Cal. Apr. 11, 2014) (“Any ruling by this Court would . . .
24   necessarily intrude on the state criminal matter also seeking to pass judgment on
25
26
     3
      The Court may take judicial notice of public records available on online inmate locators. See, e.g.,
27   Turner v. Cnty. of San Diego, No. 3:20-cv-00163-JAH-AHG, 2020 WL 905633, at *1 n.1 (S.D. Cal.
     Feb. 25, 2020) (taking judicial notice of detainee’s booking information available on San Diego
28   Sheriff’s Department website).
                                                         7
                                                                                         3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.29 Page 8 of 10



 1   [plaintiff’s] resistance.” (citing Cal. Penal Code § 69)); see also Whitton v. Mortimer, No.
 2   2:15-cv-01399-APG-PAL, 2016 WL 3179462, at *4 (D. Nev. Apr. 28, 2016) (staying
 3   Section 1983 excessive force claims where plaintiff faced prosecution under Nevada law
 4   for resisting arrest because “[t]o rule on the constitutional issue in these circumstances
 5   would impermissibly risk interfering with the State of Nevada’s administration of its
 6   judicial system.”).
 7         Plaintiff seeks both damages and injunctive relief in this case. (See Compl. at 4.)
 8   Although “in most situations Younger abstention requires dismissal,” “[t]he Ninth
 9   Circuit . . . has held that where a plaintiff seeks money damages rather than injunctive
10   relief, the Court should stay the action until the termination of the state court proceedings
11   rather than dismiss the action without prejudice.” See Davis v. O’Connor, No. 18cv2824-
12   LAB (LL), 2019 WL 290571, at *2 (S.D. Cal. Jan. 23, 2019) (citing Gilbertson, 381 F.3d
13   at 981-82). Dismissal is the appropriate remedy, however, with respect to claims for
14   injunctive relief. See Gilbertson, 381 F.3d at 981. As a result, Plaintiff’s claim seeking
15   dismissal of the state criminal charges against him must be dismissed with prejudice. See
16   id. (stating that abstention from injunctive relief claims under Younger should result in
17   “permanent[]” dismissal (emphasis omitted)).
18         Depending on the outcome of Plaintiff’s state criminal case he may be able to state
19   claims for damages against Defendants White and Putulowski in their individual
20   capacities, but such claims may not continue at least until after the criminal case against
21   him is resolved. See Wallace v. Kato, 549 U.S. 384, 394 (2007) (“If the plaintiff is
22   ultimately convicted, and if the stayed civil suit would impugn that conviction, Heck [v.
23   Humphrey, 512 U.S. 477 (1994),] will require dismissal; otherwise, the civil action will
24   proceed, absent some other bar to suit.”). Accordingly, the Court STAYS this action
25   pending the termination of the underlying state criminal proceedings. See Gilbertson,
26   381 F.3d at 981-82. Plaintiff shall report to the Court regarding the outcome of the
27   criminal proceedings and whether or not he intends to proceed with this action within
28   thirty (30) days after their conclusion, which includes the conclusion of any direct
                                                   8
                                                                               3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.30 Page 9 of 10



 1   review on appeal. See New Orleans Pub. Serv., Inc. v. Council of City of New Orleans,
 2   491 U.S. 350, 369 (1989) (“For Younger purposes, the State’s trial-and-appeals process is
 3   treated as a unitary system, and for a federal court to disrupt its integrity by intervening in
 4   mid-process would demonstrate a lack of respect for the State as sovereign.”). If there is
 5   no longer a need to abstain at that time, the Court will reopen this action, lift the stay, and
 6   issue a further order screening Plaintiff’s Complaint pursuant to 28 U.S.C. Section
 7   1915(e)(2) and 28 U.S.C. Section 1915A(b) and/or directing the U.S. Marshals to affect
 8   service on Defendants White and Putulowski on Plaintiff’s behalf if necessary. Absent a
 9   compelling reason, no motions will be permitted during the pendency of the stay, and
10   because the Court has not ordered service of process upon Defendants, Plaintiff may not
11   seek discovery in this Court while the case is stayed. See Fed. R. Civ. P. 26(d)(1)
12   (specifying that “[a] party may not seek discovery from any source” until holding the
13   initial discovery planning conference required by Federal Rule of Civil Procedure 26(f)).
14   III.   Conclusion and Orders
15          Good cause appearing, the Court:
16          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. Section
17   1915(a) (ECF No. 2).
18          2.    DIRECTS the Watch Commander of VDF, or his designee, to collect from
19   Plaintiff’s inmate trust account the $350 filing fee owed in this case by garnishing
20   monthly payments in an amount equal to twenty percent (20%) of the preceding month’s
21   income and forwarding those payments to the Clerk of the Court each time the amount in
22   the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL PAYMENTS
23   MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO
24   THIS ACTION.
25          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
26   Commander, Vista Detention Facility, 325 S. Melrose Dr., Vista, CA 92081 and to
27   correct the spelling of Defendant Joseph Putulowski’s name in the case caption.
28   ///
                                                    9
                                                                                3:20-cv-1863-LAB-RBM
     Case 3:20-cv-01863-LAB-RBM Document 3 Filed 12/01/20 PageID.31 Page 10 of 10



 1         4.     DISMISSES without leave to amend Plaintiff’s claims against Defendant
 2   Kaiko and his claim for an order directing dismissal of the state criminal charges against
 3   him for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.
 4   Section 1915(e)(2)(B)(ii) and Section 1915A(b). The Court further DIRECTS the Clerk
 5   of the Court to terminate Defendant Kaiko as a party to this action.
 6         5.     STAYS this action pending the termination of Plaintiff’s underlying state
 7   criminal proceedings and DIRECTS Plaintiff to report to the Court within thirty (30) days
 8   after the conclusion of his criminal proceedings, which includes the conclusion of any
 9   direct review on appeal, of the outcome of the criminal proceedings and whether or not he
10   intends to proceed with this action. If there is no longer a need to abstain, the Court will
11   reopen this action and issue a further order screening Plaintiff’s Complaint pursuant to 28
12   U.S.C. Section 1915(e)(2) and 28 U.S.C. Section 1915A(b) and/or directing the U.S.
13   Marshals to affect service on Defendants White and Putulowski on Plaintiff’s behalf.
14         6.     DIRECTS the Clerk of the Court to note that this action is stayed and to
15   administratively close the case.
16         IT IS SO ORDERED.
17   Dated: December 1, 2020
18                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                  10
                                                                              3:20-cv-1863-LAB-RBM
